Application by the defendant for a writ of error coram nobis to vacate a decision and order of this *740court dated December 14, 1981 (People v Triola, 85 AD2d 934), affirming a judgment of the Supreme Court, Kings County, rendered April 21, 1981, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Lawrence and Sullivan, JJ., concur.